Case 1:18-cv-00406-ACK-KSC Document 1 Filed 10/23/18 Page 1 of 75   PageID #: 1




 BRONSTER FUJICHAKU ROBBINS
 A Law Corporation

 MARGERY S. BRONSTER 4750
 MELINDA WEAVER            10464
 1003 Bishop Street, Suite 2300
 Honolulu, Hawai‘i 96813
 Telephone:    (808) 524-5644
 Facsimile:    (808) 599-1881
 Email: mbronster@bfrhawaii.com
        mweaver@bfrhawaii.com

 Attorneys for Plaintiff
 KATHY RYAN INDIVIDUALLY AND IN HER
 CAPACITY AS TRUSTEE OF THE BRODY
 FAMILY TRUST

                   UNITED STATES DISTRICT COURT

                          DISTRICT OF HAWAI‘I


 KATHY RYAN, INDIVIDUALLY,      )          CIVIL NO.________________
 AND IN HER CAPACITY AS         )
 TRUSTEE OF THE BRODY FAMILY    )          COMPLAINT; EXHIBIT “A”;
 TRUST,                         )          DEMAND FOR JURY TRIAL
                                )
              Plaintiff,        )
                                )
       vs.                      )
                                )
 CHRISTOPHER S. SALISBURY, C.   )
 SALISBURY, LLC, ACCELERATED    )
 ESTATE PLANNING, LLC, CLARAPHI )
 ADVISORY NETWORK, LLC,         )
 NATIONAL ASSET MANAGEMENT, )
 INC., MICHAEL DIYANNI, LAKE    )
 FOREST BANK & TRUST COMPANY, )
 N.A., WINTRUST LIFE FINANCE,   )          (caption continued)
Case 1:18-cv-00406-ACK-KSC Document 1 Filed 10/23/18 Page 2 of 75   PageID #: 2




 AURORA CAPITAL ALLIANCE,                 )
 SECURITY LIFE OF DENVER                  )
 INSURANCE COMPANY, AND                   )
 ALEJANDRO ALBERTO BELLINI.               )
                                          )
                        Defendants.       )
                                          )

                                COMPLAINT

       Plaintiff Kathy Ryan, by and through the undersigned counsel,

 individually and as Trustee of The Brody Family Trust (collectively

 “Plaintiffs” or “Ryan”), states and alleges as follows:

                        NATURE OF THE ACTION

       1.   This action seeks to stop and remedy the ongoing damages

 to Plaintiff as a result of Defendant Chris Salisbury’s (“Salisbury”)

 fraudulent and unlawful brokering of annuity and life insurance

 policies while employed by Defendants Claraphi Advisory Network,

 LLC, National Asset Management, Inc., Accelerated Estate Planning,

 LLC, and C. Salisbury, LLC.        Further, this action seeks damages

 against all of the Defendants for their unfair, fraudulent and

 unlawful acts in connection with providing Plaintiff with investment

 advice and/or products. The Defendants’ actions were motivated by

 increasing their own profits and commissions, rather than sound



                                      2
Case 1:18-cv-00406-ACK-KSC Document 1 Filed 10/23/18 Page 3 of 75    PageID #: 3




 investment advice to Plaintiff.      As a result, Plaintiff has suffered

 substantial losses which could have been easily avoided.

       2.   Defendant Chris Salisbury served as Ryan’s trusted

 financial advisor for over a decade, beginning in approximately 2004.

 During that time, among a number of other investments, Salisbury

 marketed and sold to Plaintiff several annuities, which have high

 surrender charges, and engaged in a pattern of “churning” these

 annuities. In other words, Salisbury directed Ryan to first purchase

 an annuity and then to later surrender it so that the same funds

 could be used to purchase yet another annuity. With each surrender

 Ryan incurred surrender charge penalties. Salisbury falsely claimed

 that those losses were worthwhile and insignificant.               Meanwhile,

 Salisbury and his related entities received substantial commissions

 on these transactions while Ryan suffered considerable losses.

       3.   In addition to the annuity churning, around early 2016,

 Salisbury advised Ryan to cancel her $1,000,000 Columbus Life

 Flexible Premium Universal Life Insurance Policy, which she had

 held for approximately ten years, and to replace it because he had a

 better and purportedly more suitable product with VOYA Life

 Insurance Company. The VOYA policy had a face value of

                                      3
Case 1:18-cv-00406-ACK-KSC Document 1 Filed 10/23/18 Page 4 of 75   PageID #: 4




 $2,500,000. Salisbury advised Ryan that she needed the policy for

 estate planning purposes and that she personally would never have

 to pay a premium. Instead, the policy would be purchased through a

 premium financing arrangement orchestrated by Salisbury and some

 of the other Defendants. As Ryan’s trusted financial advisor,

 Salisbury knew that Ryan would never be able to afford the premium

 payments for the policy on her own.

       4.   Salisbury worked with Defendant Aurora Capital Alliance

 to arrange for the financing of premiums to be paid to VOYA.

 Defendant Lake Forest Bank & Trust Company (“Lake Forest”) f/k/a

 First Insurance Funding Corporation (“First Insurance Funding”)

 provided the loan to cover the premiums and brokerage fee.                An

 Irrevocable Life Insurance Trust (“ILIT”) was set up and Aurora

 Capital hired attorney, Defendant Michael Diyanni, to serve as

 Trustee.     Diyanni drafted and signed, as Trustee, the Trust

 Agreement of the Kathy Ryan Irrevocable Trust. Diyanni was paid an

 excessive $12,000 fee. The Defendants also directed Ryan to pledge

 her Allianz annuity as collateral for the loan, but assured her the

 premium financing arrangement would sufficiently cover the costs of

 the life insurance policy and she would not have to pay any costs out

                                      4
Case 1:18-cv-00406-ACK-KSC Document 1 Filed 10/23/18 Page 5 of 75   PageID #: 5




 of pocket.    Ryan entered into the arrangement under the advice and

 counsel of Salisbury, who led her to believe the arrangement was

 suitable and in her financial best interests. Ryan did not know

 Diyanni and was not advised that he was trustee of the ILIT. Neither

 Salisbury nor Diyanni gave sufficient warning or explanation

 concerning the risks the arrangement presented to Ryan, and in

 particular the true degree of risk that the Allianz annuity pledged as

 collateral would be lost.

       5.     On the first anniversary of the VOYA policy, a letter was

 sent to Diyanni advising him that the Note was in default because an

 interest payment of $8,642.25 had not been made, the requisite

 collateral had not been provided, and the $163,500 premium

 payment had not been made. When Ryan learned this information,

 she contacted VOYA who stated that it could only speak with

 Diyanni. Ryan also contacted Salisbury who at first told her there

 had been a mistake, but later, informed her she had to immediately

 wire $37,000 to Lake Forest or else the company would cancel the

 VOYA policy and cause the surrender of her Allianz annuity. Ryan

 followed Salisbury’s instructions in fear of incurring losses.



                                      5
Case 1:18-cv-00406-ACK-KSC Document 1 Filed 10/23/18 Page 6 of 75       PageID #: 6




       6.      More recently, Defendants Aurora Capital Alliance, Lake

 Forest, and/or Wintrust Life Finance requested full surrender of

 Plaintiff’s   Allianz   annuity     based      on    a   collateral   assignment

 purportedly signed by Plaintiff.       The assignment was notarized by

 Defendant Salisbury in California.             However, Plaintiff was not in

 California at the time the assignment was notarized and could not

 have signed the document on that date.               Plaintiff has contested the

 surrender of the Allianz annuity and alleges that her participation in

 the premium financing arrangement, as well as her signature on any

 related documents were procured through fraud.

       7.      Recently, Allianz filed an interpleader action in the United

 States District Court District of Minnesota (Case No. 0:18-cv-0229).

 Ryan will ask that the interpleader action be transferred to this Court

 and consolidated with this action.

       8.      Ryan, a 68-year-old retired woman, lost a substantial

 portion of her retirement funds because she trusted Salisbury and

 the   Defendants,       who   were    recommended          by    Salisbury.   The

 Defendants       obfuscated   the    reality    of   these      investments   and

 knowingly betrayed her trust. In doing so, the Defendants reaped



                                        6
Case 1:18-cv-00406-ACK-KSC Document 1 Filed 10/23/18 Page 7 of 75   PageID #: 7




 substantial monetary benefits from their acts to the extreme

 detriment of Ryan.

                                  PARTIES

       9.   Plaintiff Kathy Ryan (“Ryan”) is an individual residing in

 Lahaina, Hawai‘i. She brings her claims against the Defendants in

 both her individual capacity and as Trustee of The Brody Family

 Trust.

       10. Defendant Christopher S. Salisbury (“Chris Salisbury”

 and/or “Salisbury”) is a resident of Midland, Michigan. While serving

 as an investment advisor and financial planner to the Plaintiff,

 Salisbury was an employee of Defendant Claraphi Advisory Network,

 LLC, and National Asset Management, Inc., among other entities.

 Upon information and belief, he began working for Claraphi in

 approximately April 2013.         At relevant times, while transacting

 business as an investment advisor and financial planner to the

 Plaintiff, Salisbury operated under the direction and control of

 Defendants     Claraphi    Advisory       Network,   LLC,   National   Asset

 Management, Inc., Accelerated Estate Planning, LLC, and C.

 Salisbury, LLC. Salisbury is and was at relevant times a registered

 Investment Adviser Representative with the Securities and Exchange

                                       7
Case 1:18-cv-00406-ACK-KSC Document 1 Filed 10/23/18 Page 8 of 75   PageID #: 8




 Commission (“SEC”). His CRD# is 3106247. He may be served at his

 business address, 7710 Mammoth Pines Dr., Midland, MI 48642-

 7959.   Chris Salisbury, C. Salisbury, LLC, and Accelerated Estate

 Planning, LLC are referred to collectively in this Complaint as the

 “Salisbury Defendants.”

       11. Defendant C. Salisbury, LLC. (“C. Salisbury, LLC”),

 Salisbury reported to the SEC that this entity “is my business entity

 that all compensation or commissions are paid direct to from

 Claraphi, and Accelerated Estate Planning.” Christopher Scott

 Salisbury is listed as the registered agent for this Defendant with an

 address for service of 24731 Clarington Drive, Laguna Hills,

 California, 92653. This Defendant employed Defendant Salisbury

 and is liable for its own acts and the acts and omissions of

 Defendant Salisbury.

       12. Defendant Accelerated Estate Planning, LLC (“Accelerated

 Estate”) (Westminster/Laguna Hills, CA), Salisbury reports to the

 SEC that he is the owner and manager of this entity which he

 characterizes as a “notary service” that notarizes “documents

 prepared by an attorney.” This Defendant may be served at

 Legalzoom.com, Inc. c/o Joyce Yi, Sandra Menjivar, or Jessica

                                      8
Case 1:18-cv-00406-ACK-KSC Document 1 Filed 10/23/18 Page 9 of 75   PageID #: 9




 Granera 101 N. Brand Blvd. 11th Fl., Glendale, CA 91203. This

 Defendant employed Defendant Salisbury and is liable for its own

 acts and the acts and omissions of Defendant Salisbury.

       13. Defendant Claraphi Advisory Network, LLC (“Claraphi”) is

 registered with the SEC as a Registered Investment Advisor

 (IARD#165868) and markets itself as such.             It is organized and

 existing under the laws of the State of Washington and is a wholly-

 owned subsidiary of Claraphi Capital, LLC. Claraphi may be served

 at its main office location, 25401 Cabot Road, Suite 214, Laguna

 Hills, CA 92653. Defendant Claraphi employed Defendant Salisbury

 and is liable for its own acts and the acts and omissions of

 Defendant Salisbury.

       14. National Asset Management, Inc. (“NAM”) is registered with

 the SEC as a Registered Investment Advisor (IARD#115927) and

 markets itself as such. It has its principal place of business at One

 Union Square, 600 University St., Suite 2900, Seattle, WA 98101. At

 relevant times, NAM also did business from its office located at 43

 Corporate Park, Suite 201, Irvine, California, 92606, and may also be

 known as South Coast Wealth Management. Salisbury has reported

 to the SEC that he was employed with this Investment Advisor from

                                      9
Case 1:18-cv-00406-ACK-KSC Document 1 Filed 10/23/18 Page 10 of 75   PageID #: 10




  June 20, 2011 until April 30, 2013. Defendant NAM employed

  Defendant Salisbury and is liable for its own acts and the acts and

  omissions of Defendant Salisbury.

        15. Upon information and belief, Defendant Michael Diyanni

  (“Diyanni”) is an individual residing in California. Diyanni and his

  law office, the Law Office of Michael Diyanni Esq., are the current

  Trustees for the Kathy Ryan Irrevocable Trust. Diyanni was hired by

  Aurora Capital Alliance to draft the Kathy Ryan Irrevocable Trust and

  was paid a $12,000 broker’s fee as part of the arrangement with

  Defendants Lake Forest and Aurora Capital Alliance. Diyanni may

  be served at the address provided on the State Bar of California’s

  website, La Jolla Tax, 7825 Fay Ave Ste 200, La Jolla, CA 92037-

  4270.

        16. Defendant Lake Forest Bank & Trust Company, N.A.

  (“Lake Forest”) is the successor-in-interest to First Insurance

  Funding Corporation, a/k/a. First Insurance Funding Corporation of

  California (“First Insurance Funding”) which provided the loan to

  cover the premiums and brokerage fee. Upon information and belief,

  Defendant Lake Forest is a citizen of the State of Illinois and may be

  served at its main office location, 727 North Bank Lane, Lake Forest,

                                       10
Case 1:18-cv-00406-ACK-KSC Document 1 Filed 10/23/18 Page 11 of 75   PageID #: 11




  IL 60045. Documents relating to the Kathy Ryan Irrevocable Trust

  identify First Insurance Funding as a Wintrust Company, and upon

  information and belief, Defendant Wintrust Life Finance is a division

  of Lake Forest. Defendant Lake Forest is liable for its own acts, the

  acts and omissions of First Insurance Funding, and the acts and

  omissions of Defendants Wintrust, Salisbury and Diyanni.

        17. Upon information and belief, Defendant Wintrust Life

  Finance (“Wintrust”) is a division of Lake Forest. It may be served at

  its corporate headquarters, 101 Hudson Street, 27th Floor, Jersey

  City, NJ 07302. Defendant Wintrust is liable for its own acts and the

  acts and omissions of Defendants Salisbury and Diyanni.

        18. Defendant Aurora Capital Alliance (“Aurora Capital”) hired

  Diyanni to draft the Kathy Ryan Irrevocable Trust and arranged for

  First Insurance Funding (now Lake Forest) and/or Wintrust to

  finance the VOYA premiums.           It may be served at its preferred

  mailing address, 2650 Camino Del Rio North, Suite 202, San Diego,

  CA 92108. Defendant Aurora Capital is liable for its own acts and

  the acts and omissions of Defendants Salisbury, Diyanni, Lake

  Forest, Wintrust, and/or Alejandro Alberto Bellini.



                                       11
Case 1:18-cv-00406-ACK-KSC Document 1 Filed 10/23/18 Page 12 of 75   PageID #: 12




        19. Defendant Security Life of Denver Insurance Company

  (“Security Life of Denver”) is a corporation organized and existing

  under the laws of the State of Colorado and conducts business in

  Hawai‘i. It may be served at its principal office mailing address, 5780

  Powers Ferry Road NW, Atlanta, GA 30327. Security Life of Denver

  issued the VOYA IUL-Global Choice life insurance policy at issue

  herein. Defendant Security Life of Denver is liable for its own acts

  and the acts and omissions of Defendants Salisbury, Diyanni,

  Alejandro    Alberto   Bellini,   and/or    its   appointed   agents     who

  participated in the sale of the policy.

        20. Defendant Alejandro Alberto Bellini (“Bellini”) is the writing

  agent for Ryan’s VOYA IUL-Global Choice life insurance policy and

  participated in selling the policy to Ryan.        Upon information and

  belief, Bellini is employed by and is the founder and/or managing

  partner of Aurora Capital. Upon information and belief, Bellini is an

  individual residing in California and may be served at the address

  provided on the California Department of Insurance’s licensing

  database, 16085 San Dieguito Rd # E7 Rancho Santa Fe, CA 92067-

  9529.



                                       12
Case 1:18-cv-00406-ACK-KSC Document 1 Filed 10/23/18 Page 13 of 75   PageID #: 13




                         JURISDICTION AND VENUE

        21.   Jurisdiction is proper in this Court pursuant to 28 U.S.C.

  § 1332 because diversity of citizenship exists among the parties and

  the amount in controversy exceeds $75,000, and all other factual

  conditions precedent necessary to empower this Court with subject

  matter and personal jurisdiction have been satisfied.

        22. Venue is proper in this Court pursuant to 28 U.S.C. §

  1391 because the Defendants are subject to personal jurisdiction in

  this district, and a substantial portion of Defendants’ conduct that

  forms the basis of this action occurred and continues to occur in

  Hawai‘i, including within the boundaries of this district.

                         FACTUAL ALLEGATIONS

        23. The Brody Family Trust was created on February 9, 1993

  with Kathy Brody (Plaintiff, whose name is now “Kathy Ryan”) serving

  as the Trustee. It was organized under the laws of California. Ryan

  is referred to herein, and has suffered damages, both in her

  individual capacity and as Trustee of The Brody Family Trust.

        24. After Plaintiff’s first husband passed away in 2002, the

  estate planning company which established The Brody Family Trust



                                       13
Case 1:18-cv-00406-ACK-KSC Document 1 Filed 10/23/18 Page 14 of 75   PageID #: 14




  referred Ryan to Defendant Salisbury for her investment and

  financial planning needs.

                      The Annuity Churning Scheme

        25. Early on as Ryan’s financial advisor, Salisbury began

  investing Ryan’s money and/or that of The Brody Family Trust into

  annuities, among other investments.

        26. The Salisbury Defendants engaged in “churning” or

  “twisting” of these annuities by having Ryan surrender certain

  annuities and move the money to different annuities with the

  promise that any surrender fees would be offset by either bonus

  monies or greater earnings of the new product.

        27. Annuities, such as those brokered and/or sold by the

  Salisbury Defendants should only be sold to consumers when they

  are “suitable” for the consumer’s financial needs, situation, and

  goals.

        28. Key considerations for determining whether an annuity is

  suitable for a client are the client’s liquidity needs, the length of time

  they intend to hold the contract, the client’s risk tolerance, and

  whether the product fits in the client’s overall objectives, as well as

  consideration of other products held by the client.

                                       14
Case 1:18-cv-00406-ACK-KSC Document 1 Filed 10/23/18 Page 15 of 75           PageID #: 15




          29. In his capacity as Ryan’s financial and investment advisor,

  Salisbury     understood      that   Ryan        did   not    have      sophisticated

  knowledge of investment, financial, and insurance related matters.

          30. The Salisbury Defendants took advantage of the trust

  Ryan placed in Salisbury, as well as Ryan’s limited knowledge, by

  making      verbal   representations        without       providing       supporting

  documentation about the products he was directing Ryan to invest in

  or purchase. He routinely presented her with signature pages, rather

  than complete documents, which he instructed her to sign but not

  date.    Conveniently, Salisbury is also a licensed notary and often

  notarized documents that Ryan signed, including those signed

  outside of his presence.

          31. Key among the many annuities that Salisbury churned

  were     certain   Allianz   annuities,     at    least      two   of   which   were

  surrendered at a high loss.

          32. First, on or about December 29, 2009, Ryan was caused to

  surrender Allianz Flexible Premium Deferred Annuity Policy with an

  Index Benefit bearing policy number XXX 3635 and a policy date of

  September 1, 2006.           It is estimated that Ryan surrendered this



                                        15
Case 1:18-cv-00406-ACK-KSC Document 1 Filed 10/23/18 Page 16 of 75   PageID #: 16




  annuity at an approximate $200,077.00 loss.                At the time of

  surrender, the annuity was valued at approximately $902,000.00.

        33. Second, on or about November 21, 2014, following the

  advice and direction of Salisbury, Ryan was caused to surrender

  Allianz Annuity #XXX 7754. This annuity was issued on December

  18, 2006.

        34. Other examples of Ryan following the trusted advice and

  direction of Salisbury include several Phoenix Personal Income

  Annuities.

        a.     On December 9, 2014, Phoenix Personal Income Annuity

               #XXX 5109 was issued with a single premium of

               $24,795.55. That annuity was surrendered on or about

               October 19, 2017 with approximately $3,790.04 in

               surrender charges;

        b.     A few days later, on December 11, 2014, Phoenix Personal

               Income Annuity #XXX 5355 was issued with a single

               premium of $24,800.42, which was surrendered on or

               about October 19, 2017, incurring approximately

               $3,936.86 in surrender charges;



                                       16
Case 1:18-cv-00406-ACK-KSC Document 1 Filed 10/23/18 Page 17 of 75   PageID #: 17




        c.        A few days after these two annuities were issued,

                  Phoenix Personal Income Annuity #XXX 4609 was

                  issued on December 18, 2014 with a single premium of

                  $160,319.48. It was surrendered on or about November

                  8, 2017 incurring approximately $25,983.85 in

                  surrender charges; and

        d.        Finally, on May 4, 2015, Phoenix Personal Income

                  Annuity #XXX 8769 was issued with a single premium

                  of $700,000 and was surrendered on or about

                  November 7, 2017, incurring approximately

                  $110,220.74 in surrender charges.

  Thus,      Salisbury’s   churning   scheme    cost   Ryan    approximately

  $143,931.49 as to these four Phoenix Personal Income Annuities.

        35. Another example of Ryan following the trusted advice and

  direction of Salisbury is her purchase and investment in the Fidelity

  Premium Deferred Fixed Index Annuity, AdvanceMark Ultra 14,

  #XXX 5051 which was issued on February 8, 2015.               This annuity

  was surrendered in or around October 2017. As of the most recent

  annual statement, it had an account value of approximately

  $453,282.53. The surrender charge was $52,382.80.

                                       17
Case 1:18-cv-00406-ACK-KSC Document 1 Filed 10/23/18 Page 18 of 75   PageID #: 18




        36. Yet another example is the American National annuity

  #XXX 0431 issued on March 14, 2014 with an initial premium

  payment of $737,450.85. Salisbury allowed that annuity to run just

  over a year before he had Ryan surrender it in or around April 2015,

  incurring approximately $61,028 in surrender charges.

        37. Ryan was also issued a ForeThought Single Premium

  Deferred Annuity Contract #XXX 8001, on February 11, 2009, with

  an initial premium of $166,949.80. Ryan made several withdrawals

  from this annuity while it was in force at Salisbury’s direction. At

  the time of surrender on or about November 17, 2014, the annuity

  was valued at $146,486.39.          Ryan incurred a surrender fee of

  $7,324.32.

        38. Finally, on November 26, 2007, Ryan was issued a North

  American Company Individual Flexible Premium Deferred Annuity

  #XXX 2105 with an initial premium of $276,745.13. Ryan paid an

  additional premium of $598,595.71 on or about April 27, 2012. The

  annuity was surrendered for $737,450.85 on or about January 29,

  2014. The gross amount at the time of surrender was $825,656.79.

  Ryan incurred a surrender charge of $111,463.67 with an interest



                                       18
Case 1:18-cv-00406-ACK-KSC Document 1 Filed 10/23/18 Page 19 of 75   PageID #: 19




  adjustment of $23,257.73; in other words, Ryan suffered a net loss of

  $88,205.94.

        39. The annuity transactions mentioned above in Paragraphs

  31–38 are not intended to serve as an exhaustive list of every annuity

  or investment that Salisbury churned to Ryan’s detriment. Yet, these

  annuities alone cost Ryan approximately $576,207.28 in surrender

  charges which would not have occurred but for Salisbury’s wrongful

  acts. Salisbury’s conduct of churning annuities owned by Ryan

  and/or The Brody Family Trust was ongoing during his relationship

  as Ryan’s financial and investment advisor.

        40. Over the course of all the annuity transactions, and with

  respect to each, Salisbury told Ryan that the surrender of the

  annuity was in her best interest and explained that any surrender

  charge incurred was worth incurring to better position the funds in

  the replacement annuity.

        41. The financial planning and investment advice provided by

  Salisbury in connection with the annuities and other investments

  was fraudulent, in violation of the Hawai‘i Unfair and Deceptive Acts

  or Practices Act, in violation of the Hawai‘i Securities Act, and

  constituted a breach of his fiduciary duties.

                                       19
Case 1:18-cv-00406-ACK-KSC Document 1 Filed 10/23/18 Page 20 of 75   PageID #: 20




        42. The Salisbury Defendants, NAM, and Claraphi authorized

  Salisbury’s actions and are liable for those actions under the

  doctrines of respondeat superior and vicarious liability.              Those

  Defendants also have controlling person liability, liability for failing to

  supervise Salisbury, and are further liable in their own right as set

  out herein.

                        THE INSURANCE POLICIES

        43. At the advice of Salisbury, Ryan was issued a $1,000,000

  Flexible Premium Universal Life Insurance Policy from Columbus Life

  Insurance Company valued at $1,000,000.               The Policy had an

  effective date of May 20, 2004. Planned premiums were $16,881.12

  annually.

        44. Shortly thereafter, on October 6, 2004, Ryan was also

  issued a Lincoln Benefit Flexible Premium Variable Life Insurance

  Policy at the advice of Salisbury. This policy carried a death benefit

  of $5,066,782. The planned annual payment was $279,731. In or

  around 2008, Salisbury reduced the death benefit to $500,000, and

  the policy was surrendered on October 7, 2013.

        45. The Columbus policy was cancelled in or around April

  2016 and replaced by a $2,500,000 VOYA IUL-Global Choice Policy

                                       20
Case 1:18-cv-00406-ACK-KSC Document 1 Filed 10/23/18 Page 21 of 75   PageID #: 21




  issued by Defendant Security Life of Denver and subject to a complex

  financing arrangement concocted and carried out by Defendants

  Salisbury, Claraphi, Diyanni, Aurora Capital, Lake Forest, Wintrust,

  and Bellini.

        46. The VOYA policy was sold to Ryan as a product that would

  fund itself. As such, Ryan was advised by Salisbury that she would

  never need to personally make premium payments on the policy by

  virtue of the design of the premium financing arrangement he,

  Claraphi, Diyanni, Aurora Capital, Lake Forest,             Wintrust, and

  Bellini had orchestrated.

        47. Like annuities, high dollar or “large case” life insurance

  policies should only be sold to consumers when they are “suitable”

  for the consumer’s financial needs, situation, and goals. Moreover,

  premium financing arrangements for such policies should also be

  used only when suitable, and in particular, only when the insured

  can afford to pay the premiums without financing them.

        48. Ryan expressed concerns about the value of the policy to

  Salisbury. Salisbury informed her that the policy was designed to

  assist her children in paying taxes after she died. Salisbury did not



                                       21
Case 1:18-cv-00406-ACK-KSC Document 1 Filed 10/23/18 Page 22 of 75   PageID #: 22




  inform her, however, that very little, if any, of her net worth would be

  subject to estate taxes at the time the VOYA policy was purchased.

        49. Upon information and belief, Salisbury misrepresented

  Ryan’s net worth on the application for the VOYA policy.

        50. The VOYA policy was not suitable for Ryan and neither

  was the premium financing arrangement. Ryan did not need the life

  insurance and, even if she did, she lacked the liquid assets to

  properly fund the policy. The Salisbury Defendants, Diyanni, Aurora

  Capital, Lake Forest, Wintrust, and Bellini knew this but induced

  Ryan to enter into both transactions knowing it would be to her

  detriment.

        51. As a part of this scheme, a trust agreement was created on

  March 26, 2016 by a lawyer chosen by Salisbury that Ryan had

  never met, Michael Diyanni. Upon information and belief, Diyanni

  handles some tax matters but specializes primarily in personal injury

  and DUI/DWI cases.

        52. According to a disclosure from his law office, Diyanni was

  also hired by Defendant Aurora Capital Alliance to draft “an

  Irrevocable Trust that would meet both the standards for the

  financial institution and life insurance carrier.”          In addition to

                                       22
Case 1:18-cv-00406-ACK-KSC Document 1 Filed 10/23/18 Page 23 of 75   PageID #: 23




  drafting the trust, Diyanni and The Law Office of Michael Diyanni

  would also serve as the Trustee of the Kathy Ryan Irrevocable Trust.

        53. On April 5, 2016, the VOYA IUL-Global Choice Policy was

  issued by Defendant Security Life of Denver. The annual scheduled

  premium was $160,000, which was well over the minimum monthly

  premium of $3,072.22 to maintain the policy.

        54. On     April   12,   2016,    First   Insurance   Funding     (now

  Defendant Lake Forest) issued its proposal of a $172,000 initial loan

  amount. That amount included the $12,000 broker’s fee that was

  paid to Diyanni. The $12,000 broker’s fee is substantially in excess

  of the commissions normally paid to brokers or agents or attorneys

  for similar services.

        55. Thereafter, Diyanni assigned the VOYA policy as collateral

  to First Insurance Funding (now Defendant Lake Forest).

        56. Ryan was also required to assign her Allianz Annual Fixed

  Index Annuity #XXX 9437 as collateral. Ryan was told by Salisbury

  and Diyanni that the assignment would be released after seven

  years.

        57. However, the assignment was fraudulently procured by

  Salisbury and Diyanni as it is dated and notarized in Orange County,

                                         23
Case 1:18-cv-00406-ACK-KSC Document 1 Filed 10/23/18 Page 24 of 75   PageID #: 24




  California when Ryan was not on the U.S. Mainland and could not

  have signed the document.

        58. During and after the sale of the policy, as Trustee of the

  ILIT, Diyanni failed to perform his fiduciary duties to determine the

  appropriateness of replacing the Columbus Life policy or the

  suitability of the life insurance policy.      Further, Diyanni did not

  properly assess the negative consequences of the premium financing

  arrangement, the selection and assignment of collateral, and/or the

  funding of premiums outside of the premium financing arrangement.

  In short, the VOYA policy should have never been purchased.

        59. A year later, Diyanni and Ryan were advised that the Note

  issued by First Insurance Funding (now Defendant Lake Forest) was

  in default for failure to make the interest payment of $8,642.25, and

  to make the premium payment of $163,500, as well as to provide the

  requisite collateral.

        60. In response, Ryan contacted both VOYA and Salisbury. A

  VOYA representative stated the company could only speak with

  Diyanni as he was the “Owner” of the policy. When Ryan spoke to

  Salisbury, he told her First Insurance Funding was mistaken, but

  later reversed course and instructed Ryan to wire $37,000 to First

                                       24
Case 1:18-cv-00406-ACK-KSC Document 1 Filed 10/23/18 Page 25 of 75   PageID #: 25




  Insurance Funding and Defendant Lake Forest in order to secure the

  loan.    Ryan wired this money but never received a receipt for her

  transaction.

          61. Despite being told by Salisbury that Ryan would never

  have to personally pay premiums on the VOYA policy and that the

  policy would fund itself, she was also recently advised by Defendant

  Aurora Capital in or around March 2018 that the action items on her

  life    insurance   premium      finance    arrangement      included      an

  outstanding interest payment of $24,545.82 and a signed, dated

  Guarantors Acknowledgment and Certification Additional Collateral

  of $60,639.55.

          62. Ryan was harmed by the purchase of the VOYA policy and

  the premium financing arrangement (as well as the numerous other

  investments that the Salisbury Defendants placed her in) because it

  was an unsuitable financial product in light of the excessive death

  benefit and premiums exceeding her ability to pay, which was known

  to Defendants at the time they initiated and/or approved the

  transaction.

          63. The sale of the policy and premium financing arrangement

  were part of a fraudulent and deceptive scheme carried out by the

                                       25
Case 1:18-cv-00406-ACK-KSC Document 1 Filed 10/23/18 Page 26 of 75   PageID #: 26




  Defendants working in concert with one another. Their acts were in

  violation of the Hawai‘i Unfair and Deceptive Trade Practices Act, the

  Racketeer Influenced and Corrupt Organizations Act (“RICO”), and

  Hawai‘i’s racketeering statute. Among other allegations set out

  herein, the Salisbury Defendants, Diyanni, NAM, and Claraphi’s

  actions were also fraudulent, in breach of their fiduciary duties, and,

  as to the Salisbury Defendants, NAM, and Claraphi, constituted a

  violation of the Hawai‘i Securities Act.

                       FIRST CAUSE OF ACTION
    (Violation of the Unfair and Deceptive Acts or Trade Practices
      Act, HAW. REV. STAT. §§ 480-1, et. seq. as to all Defendants)

        64. Ryan adopts, re-alleges and incorporates herein each and

  every allegation in the preceding paragraphs, as though fully set

  forth herein.

        65. By reason of the conduct and scheme described herein,

  Defendants have engaged in deceptive and unfair acts and practices

  within the meaning of HAW. REV. STAT. §§ 480-1, et. seq.

        66. The actions of Defendants constitute willful, malicious and

  egregious violations of HAW. REV. STAT. §480-2, which provides in

  relevant part: “Unfair methods of competition and unfair or deceptive



                                       26
Case 1:18-cv-00406-ACK-KSC Document 1 Filed 10/23/18 Page 27 of 75   PageID #: 27




  acts or practices in the conduct of any trade or commerce are

  unlawful.”

        67. The Salisbury Defendants, NAM, and Claraphi engaged in

  unfair and deceptive acts and practices by the use and employment

  of deception, fraud, false pretenses, misrepresentation, concealment,

  suppression, and omission of material facts.            Specifically, while

  employed by Claraphi and/or NAM, Defendant Salisbury falsely

  represented the value of churning Ryan’s annuities. While employed

  by Claraphi, Salisbury represented that establishing the ILIT,

  purchase     of   the   VOYA    policy,   and   the   premium      financing

  arrangement was in Ryan’s best interest. In this capacity, Defendant

  Salisbury also concealed substantial information from Ryan by

  sending her only signature pages, withholding documents, and

  providing little to no information about the transactions that he

  performed on Ryan’s behalf, all while maintaining Ryan’s trust.

        68. The Salisbury Defendants, NAM, and Claraphi deceived

  Ryan into purchasing various annuities and surrendering said

  annuities at high surrender charges by failing to provide Ryan with

  full disclosures or documentation related to the annuities and falsely

  representing that surrender of the annuities was in Ryan’s best

                                       27
Case 1:18-cv-00406-ACK-KSC Document 1 Filed 10/23/18 Page 28 of 75   PageID #: 28




  interest, i.e. claiming that the annuities were being surrendered for a

  better product and that the surrender charges would be offset by the

  new annuity.

        69. The Salisbury Defendants, NAM, and Claraphi failed to

  provide reasonably adequate information about the conflicts of

  interest that existed among each of them and Ryan, the actual costs

  associated with the annuities described herein, or the VOYA policy,

  and failed to provide information about the inherent risks and

  minimal benefits of the annuities described herein or the VOYA

  policy.

        70. During the sale of the policy and after the sale, as Trustee

  of the ILIT, Diyanni concealed the fact that he had failed to perform

  his fiduciary duties to make an appropriate determination of the

  appropriateness of replacing the Columbus Life policy, or of the

  suitability of the life insurance policy, or the premium financing

  arrangement, or the selection and assignment of collateral, and/or

  the funding of premiums outside of the premium financing

  arrangement. Diyanni also concealed the fact that he was acting with

  a conflict of interest and was engaging in self-dealing with respect to

  his activities related to Ryan.

                                       28
Case 1:18-cv-00406-ACK-KSC Document 1 Filed 10/23/18 Page 29 of 75   PageID #: 29




          71.   During the sale of the policy, Bellini concealed the fact

  that he was acting with a conflict of interest and was engaging in

  self-dealing with respect to his activities related to Ryan as, upon

  information and belief, he was employed by Aurora Capital and stood

  to benefit from the transaction. In his capacity as a sales agent for

  Security Life of Denver, Bellini also failed to make an appropriate

  determination about the suitability of the VOYA life insurance policy.

          72. Likewise, the other Defendants engaged in unfair and

  deceptive acts and practices by the use and employment of

  deception, fraud, false pretenses, misrepresentation, concealment,

  suppression, and omission of material facts. These acts and

  practices include, but are not limited to:

     a.         Defendant Aurora Capital engaging Defendant Diyanni to

                draft and serve as Trustee of the Kathy Ryan Irrevocable

                Trust at an excessive broker’s fee of $12,000;

     b.         Defendants Security Life of Denver and Bellini issuing

                Ryan’s life insurance policy with an excessive death

                benefit that did not correspond to her net worth and for

                which she could not afford;



                                       29
Case 1:18-cv-00406-ACK-KSC Document 1 Filed 10/23/18 Page 30 of 75   PageID #: 30




     c.        Defendant Salisbury misrepresenting Ryan’s net worth

               on the application for the VOYA life insurance policy;

     d.        Defendant Diyanni drafting an illusory trust designed for

               his own financial benefit and that of the other

               Defendants;

     e.        Defendant Diyanni charging an excessive broker’s fee;

               and

     f.        Defendants Diyanni and Salisbury requiring Ryan to sign

               an agreement purportedly releasing Diyanni from liability

               for the legal services he rendered.

          73. Defendants committed acts of unfair and deceptive trade

               practices by selling and arranging the financing of the

  unsuitable VOYA life insurance policy. The arrangement was

  inherently unfair or deceptive because it:

     a.        contained hidden charges, changing terms, and

               undisclosed expenses and risks; and

     b.        was unnecessarily complex in its terms to the point that

               no reasonable senior citizen could understand the risks

               and benefits of the product.



                                       30
Case 1:18-cv-00406-ACK-KSC Document 1 Filed 10/23/18 Page 31 of 75   PageID #: 31




        74. The representations made by Defendants were designed to

  be deceptive in order to induce Ryan to enter financial transactions

  with Defendants as set out herein.

        75. The ultimate goal of the above conduct was to increase

  Defendants’ profits at the expense of Ryan.

        76. Defendants’ actions are in violation of HAW. REV. STAT. §§

  480-1, et. seq. and are continuing in nature as the financial

  arrangement to procure and fund the VOYA policy is still in effect.

        77. Pursuant to HAW. REV. STAT. § 480-12, the VOYA policy and

  the contracts associated with the funding of the VOYA policy,

  including any and all funding agreements with Defendants Lake

  Forest, Wintrust, and/or Aurora Capital and the release agreement

  with Defendant Diyanni, should be voided as violating HAW. REV.

  STAT. CHAPTER 480.

        78. In light of the foregoing, Ryan seeks treble or punitive

  damages, attorney’s fees, and costs in accordance with HAW. REV.

  STAT. §§ 480-13 and/or 480-13.5 in addition to compensatory

  damages and any such other further relief as this Court deems just

  and proper, including rescission of the contracts associated with the



                                       31
Case 1:18-cv-00406-ACK-KSC Document 1 Filed 10/23/18 Page 32 of 75   PageID #: 32




  funding of the VOYA policy, rescission of the VOYA policy, and a

  refund of premiums plus interest.

                      SECOND CAUSE OF ACTION
       (Violation of HAW. REV. STAT. § 480-2 (Suitability) as to all
                              Defendants)

        79. Plaintiff adopts, re-alleges and incorporates herein each

  and every allegation in the preceding paragraphs, as though fully set

  forth herein.

        80. Each of the Defendants committed acts of unfair and

  deceptive trade practices as defined by the Hawai‘i Unfair and

  Deceptive Trade Practices Act, HAW. REV. STAT. §§ 480-1, et. seq., as

  set out herein, by selling Ryan the VOYA policy and setting up the

  financing arrangement, both of which were unsuitable for her and

  The Brody Family Trust’s insurance and financial needs.

        81. Defendants’ actions are in violation of HAW. REV. STAT. §§

  480-1, et. seq. and are continuing in nature in that the financial

  arrangement to procure and fund the VOYA policy is still in effect.

        82. In light of the foregoing, Plaintiff seeks treble or punitive

  damages, attorney’s fees, and costs in accordance with HAW. REV.

  STAT. §§ 480-13 and/or 480-13.5 in addition to compensatory

  damages and any such other further relief as this Court deems just

                                       32
Case 1:18-cv-00406-ACK-KSC Document 1 Filed 10/23/18 Page 33 of 75   PageID #: 33




  and proper, including rescission of the contracts associated with the

  funding of the VOYA policy, rescission of the VOYA policy, and a

  refund of premiums plus interest.

                         THIRD CAUSE OF ACTION
                     (Elder Abuse as to all Defendants)

          83. Plaintiff adopts, re-alleges and incorporates herein each

  and every allegation in the preceding paragraphs, as though fully set

  forth herein.

          84. At the time the ILIT was established and the VOYA IUL-

  Global Choice Insurance Policy was issued, Ryan was 65 years of age

  and considered an “Elder” within the meaning of HAW. REV. STAT. §

  480-13.5, which provides that “‘elder’ means a consumer who is

  sixty-two years of age or older.”

          85. Ryan was also considered an “Elder” within the meaning of

  § 480-13.5 at the time that Defendant Salisbury surrendered several

  of her annuities, including but not limited to:

     a.       Allianz Flexible Premium Deferred Annuity Policy with an

              Index Benefit, #XXX 3635, surrendered on or about

              December 29, 2009;




                                       33
Case 1:18-cv-00406-ACK-KSC Document 1 Filed 10/23/18 Page 34 of 75   PageID #: 34




     b.      North American Company Individual Flexible Premium

             Deferred Annuity ##XXX 2105 surrendered on or about

             January 29, 2014;

     c.      ForeThought Single Premium Deferred Annuity Contract

             # XXX 8001 surrendered on or about November 17,

             2014;

     d.      Allianz Annuity #XXX 7754 surrendered on or about

             November 21, 2014;

     e.      American National Annuity #XXX 0431 surrendered in or

             around April 2015;

     f.      Fidelity Premium Deferred Fixed Index Annuity,

             AdvanceMark Ultra 14 #XXX 5051, surrendered in or

             around October 2017;

     g.      Phoenix Personal Income Annuity #XXX 5109

             surrendered on or about October 19, 2017;

     h.      Phoenix Personal Income Annuity #XXX 5355

             surrendered on or about October 19, 2017;

     i.      Phoenix Personal Income Annuity #XXX 8769

             surrendered on or about November 7, 2017; and



                                       34
Case 1:18-cv-00406-ACK-KSC Document 1 Filed 10/23/18 Page 35 of 75   PageID #: 35




     j.       Phoenix Personal Income Annuity #XXX 4609

              surrendered on or about November 8, 2017.

          86. Defendants’ actions are in violation of the Unfair and

  Deceptive Acts or Practices Act, Haw. Rev. Stat. §§ 480-1, et. seq., as

  set out herein in Paragraphs 64–82 and were directed toward,

  targeted, and/or injured the elderly Plaintiff with respect to all

  transactions taking place on or after her 62nd birthday in 2012.

          87. With respect to the VOYA policy, Defendants knew that

  Ryan was an elder; knew Ryan did not have the financial means to

  fund the life insurance policy on her own; and acted in willful

  disregard of Ryan’s rights.

          88. With respect to the annuity churning scheme, the

  Salisbury Defendants, NAM, and Claraphi acted in willful disregard

  of Ryan’s rights.      Because of his special relationship to Ryan,

  Salisbury knew that Ryan had limited knowledge of the financial

  industry and had limited understanding of the transactions that

  Salisbury brokered on her behalf.           Despite this knowledge and

  knowing that his acts were directed towards an elder, Salisbury

  willfully took advantage of Ryan by buying and selling annuities on

  Ryan’s behalf that caused her to incur substantial surrender

                                       35
Case 1:18-cv-00406-ACK-KSC Document 1 Filed 10/23/18 Page 36 of 75   PageID #: 36




  charges.     Defendants NAM and Claraphi authorized Salisbury’s

  actions and benefited thereby.

        89. Defendants’ actions in violation of HAW. REV. STAT. §§ 480-

  1, et. seq. are continuing in nature in that the financial arrangement

  to procure and fund the VOYA policy is still in effect.

        90. Because Defendants’ actions were directed toward an

  elderly Plaintiff, Ryan seeks the higher civil penalty afforded by HAW.

  REV. STAT. § 480-13.5 for Defendants’ violations of § 480-2 in

  addition to compensatory and punitive damages and any such other

  further relief as this Court deems just and proper, including

  rescission of the contracts associated with the funding of the VOYA

  policy, rescission of the VOYA policy, and a refund of premiums plus

  interest.

                    FOURTH CAUSE OF ACTION
    (Fraudulent Suppression as to the Salisbury Defendants, NAM
                           and Claraphi)

        91. Plaintiff adopts, re-alleges and incorporates herein each

  and every allegation in the preceding paragraphs, as though fully set

  forth herein.

        92. As Ryan’s financial advisor, Defendant Salisbury and his

  employers, the Salisbury Defendants, NAM, and Claraphi, were

                                       36
Case 1:18-cv-00406-ACK-KSC Document 1 Filed 10/23/18 Page 37 of 75   PageID #: 37




  under a duty to disclose certain material facts to Ryan regarding the

  financial transactions performed on Ryan’s behalf.

          93. The Salisbury Defendants, NAM, and Claraphi suppressed

  the truth and failed to disclose pertinent and material facts,

  including but not limited to:

     a.       the substantial commissions the Salisbury Defendants,

              NAM,     and   Claraphi    earned    from    churning     Ryan’s

              annuities;

     b.       the risks associated with churning annuities;

     c.       that Ryan was victim of a churning scheme;

     d.       the conflicts of interest existing between the seller of the

              annuities (the Salisbury Defendants, NAM, and Claraphi)

              and the purchaser (Ryan), i.e. that the primary purpose

              for recommending the annuities in question was to

              generate commissions and profits for the Salisbury

              Defendants, NAM, and Claraphi and that the conflicts

              of interests were detrimental to Ryan;

     e.       the unsuitability of the VOYA policy for Ryan’s financial

              needs;

     f.       the unsuitability of replacing the Columbus Life policy;

                                        37
Case 1:18-cv-00406-ACK-KSC Document 1 Filed 10/23/18 Page 38 of 75   PageID #: 38




     g.       the risks associated with the funding arrangement of the

              VOYA policy;

     h.       that neither the VOYA policy nor the annuities were

              superior to other current and/or available investment

              options;

     i.       that neither the VOYA policy nor the annuities were as

              represented;

     j.       that the VOYA policy and the annuities were flawed in

              design and/or were not being properly managed for the

              benefit of Ryan; and

     k.       that the features and controls of the funding

              arrangement associated with the VOYA policy and the

              annuities were being manipulated to the detriment of the

              Ryan.

          94. Ryan did not know the truth and did not have the material

  facts necessary to make an informed decision regarding the financial

  transactions for which the Salisbury Defendants, NAM, and Claraphi

  brokered on Ryan’s behalf.

          95. Had Ryan known the truth, she would not have acted to

  her detriment by surrendering several of her annuities at high

                                       38
Case 1:18-cv-00406-ACK-KSC Document 1 Filed 10/23/18 Page 39 of 75   PageID #: 39




  surrender charges in exchange for other annuities nor would she

  have purchased a life insurance policy greatly exceeding her needs

  and financial ability to pay. Ryan has suffered considerable losses.

        96. The      Salisbury    Defendants,      NAM,     and      Claraphi’s

  aforementioned suppression was intentional, and if not intentional,

  the Salisbury Defendants, NAM, and Claraphi recklessly suppressed

  the truth.

        97. The Salisbury Defendants, NAM, and Claraphi intended to

  cause damage to Ryan and to conceal their wrongdoing from her by

  fraudulently suppressing material facts from her.            The Salisbury

  Defendants, NAM, and Claraphi’s conduct was therefore malicious,

  and the Salisbury Defendants, NAM, and Claraphi are also guilty of

  oppression in that their systematic acts of fraud subjected Ryan to

  cruel and unjust hardship in conscious disregard of her rights. Ryan

  is therefore entitled to punitive or exemplary damages. As a direct

  and proximate result of the Salisbury Defendants, NAM, and

  Claraphi’s conduct, Ryan has been damaged in an amount to be

  determined at trial.

  ///

  ///

                                       39
Case 1:18-cv-00406-ACK-KSC Document 1 Filed 10/23/18 Page 40 of 75   PageID #: 40




                      FIFTH CAUSE OF ACTION
    (Fraudulent Misrepresentation as to the Salisbury Defendants,
                     Diyanni, NAM and Claraphi)

          98. Plaintiff adopts, re-alleges and incorporates herein each

  and every allegation in the preceding paragraphs, as though fully set

  forth herein.

          99. The Salisbury Defendants, NAM, and Claraphi, while

  serving as Ryan’s investment advisor, and Diyanni, while acting as

  Trustee of the ILIT, misrepresented pertinent and material facts,

  including but not limited to:

     a.       representing to Ryan that she would never have to

              personally pay any premiums with respect to the VOYA

              policy and that the policy would be funded through the

              premium financing arrangement and would ultimately

              fund itself;

     b.       representing to Ryan that the VOYA policy would be

              adequately and completely funded in seven years and her

              Allianz annuity would then be released as collateral;

     c.       representing to Ryan that she needed the VOYA policy for

              her family to pay taxes after she died;

                                       40
Case 1:18-cv-00406-ACK-KSC Document 1 Filed 10/23/18 Page 41 of 75   PageID #: 41




     d.        representing to Ryan that the VOYA policy was suitable

               for her financial needs;

     e.        representing that the premium financing arrangement

               was suitable for Ryan; and

     f.        (as to the Salisbury Defendants, NAM, and Claraphi)

               representing to Ryan that the high surrender charges

               associated with her surrendered annuities would be

               offset by the newer annuities.

          100. These representations were false, and the Salisbury

  Defendants, Diyanni, NAM, and Claraphi knew these representations

  were false.

          101. The Salisbury Defendants, Diyanni, NAM, and Claraphi

  intended to deceive Ryan so they could financially benefit from the

  transactions described herein. The Salisbury Defendants, NAM, and

  Claraphi intended for Ryan to act upon the misrepresentations and

  false information given by them so that Ryan would surrender her

  annuities     for   newer   annuities     that   provided   the    Salisbury

  Defendants, NAM, and Claraphi with substantial commissions. The

  Salisbury Defendants, Diyanni, NAM, and Claraphi also intended for

  Ryan to act upon the misrepresentations and false information given

                                       41
Case 1:18-cv-00406-ACK-KSC Document 1 Filed 10/23/18 Page 42 of 75   PageID #: 42




  by them to induce Ryan to enter into the ILIT and premium financing

  arrangement to purchase the VOYA policy for their own personal

  gain.

          102. The Salisbury Defendants, Diyanni, NAM, and Claraphi’s

  wrongful conduct proximately caused injury to Ryan in that she

  detrimentally relied on these misrepresentations and incurred

  substantial financial losses.

          103. The Salisbury Defendants, Diyanni, NAM, and Claraphi

  intended to cause damage to Ryan by fraudulently misrepresenting

  material facts to her. The Salisbury Defendants, Diyanni, NAM, and

  Claraphi’s conduct was therefore malicious, and the Salisbury

  Defendants,     Diyanni,   NAM,    and    Claraphi    are   also   guilty   of

  oppression in that their systematic acts of fraud subjected Ryan to

  cruel and unjust hardship in conscious disregard of her rights. Ryan

  is therefore entitled to punitive or exemplary damages. As a direct

  and proximate result of the Salisbury Defendants, Diyanni, NAM,

  and Claraphi’s conduct, Ryan has been damaged in an amount to be

  determined at trial.

  ///

  ///

                                       42
Case 1:18-cv-00406-ACK-KSC Document 1 Filed 10/23/18 Page 43 of 75     PageID #: 43




                      SIXTH CAUSE OF ACTION
   (Breach of Fiduciary Duty as to the Salisbury Defendants, NAM,
                        Claraphi and Diyanni)

        104. Plaintiff adopts, re-alleges and incorporates herein each

  and every allegation in the preceding paragraphs, as though fully set

  forth herein.

        105. Ryan trusted and relied upon the Salisbury Defendants,

  NAM, and Claraphi to advise her in making and managing her

  investments, protecting her assets and/or entering into insurance

  transactions.    As fiduciaries, the Salisbury Defendants, NAM, and

  Claraphi    owed   to   Ryan    duties      including:   (1)   to   recommend

  investments only after becoming sufficiently informed as to their

  nature, price, and financial prognosis, (2) to inform Ryan of the risks

  involved in purchasing particular securities, (3) to refrain from self-

  dealing, (4) to not misrepresent any material fact, (5) to adequately

  and forthrightly explain the potential risks of the investments, and

  (6) to act in Ryan’s best interests.

        106. In documents ultimately provided to Ryan, the Salisbury

  Defendants, and Claraphi also identify duties and responsibilities of

  Claraphi (and those who control and/or act on behalf of Claraphi),



                                         43
Case 1:18-cv-00406-ACK-KSC Document 1 Filed 10/23/18 Page 44 of 75   PageID #: 44




  which have been breached by the Salisbury Defendants, and/or

  Claraphi, including but not limited to:

     a.      Defendants Claraphi and/or Salisbury were required to

             send statements monthly if there was activity in the

             account, and if not, to send statements quarterly. See

             Claraphi Advisory Network, LLC Brochure (March 15,

             2018) at p. 27, attached as Exhibit A. Ryan often did not

             receive any documentation from Defendants Claraphi or

             Salisbury regarding her account.

     b.      Defendant Claraphi represented that it did not receive

             sales commissions or special compensation for its services

             or recommendations. See id. at p. 4. As set out herein,

             this is untrue as both Defendant Claraphi and its

             employee, Salisbury, received commissions from the

             annuity churning scheme.

     c.      Defendant Claraphi represented that it generally does not

             permit front-end or back-end load variable annuities to be

             purchased in its advisory program, or any other class of

             annuities with high trail fees. See id. at p. 12. These

             types of annuities may only be transferred into a Claraphi

                                       44
Case 1:18-cv-00406-ACK-KSC Document 1 Filed 10/23/18 Page 45 of 75   PageID #: 45




              account if certain requirements are met. Yet, Claraphi

              permitted several of these types of annuities to be sold and

              surrendered at a high cost to Ryan.

     d.       Defendant Claraphi represented that it adopted a Code of

              Ethics for all supervised persons of its firm “describing its

              high standard of business conduct, and fiduciary duty to

              its clients.” Id. at p. 21. Upon information and belief,

              Defendant Salisbury is in breach of this Code of Ethics,

              which Defendant Claraphi failed to enforce.

     e.       Acknowledging that Defendant Claraphi “may receive

              benefits from relationships with recommended custodians

              and their affiliates,” Claraphi still must, “[a]s part of its

              fiduciary duty to clients, . . . put the interests of its clients

              first.” Id. at p. 23. As set out herein, Defendants Claraphi

              and Salisbury greatly failed in this respect to put the

              interests of Ryan above their own.

          107. Salisbury, and his companies, acted as Ryan’s financial

  planner and investment advisor, as well as estate planning specialist

  and therefore assumed fiduciary duties to act on behalf of and in

  Ryan’s best interests. The Salisbury Defendants, NAM, and Claraphi

                                       45
Case 1:18-cv-00406-ACK-KSC Document 1 Filed 10/23/18 Page 46 of 75   PageID #: 46




  owed Ryan the duties of loyalty, honesty, fidelity, trust, and due care

  in their fiduciary obligations.

          108. The Salisbury Defendants, NAM, and Claraphi violated

  their fiduciary duties in multiple ways and at different times by, inter

  alia:

     a.       unreasonably and in bad faith, refusing to give sufficient

              consideration to Ryan’s welfare rather than their own

              financial interests;

     b.       churning Ryan’s annuities;

     c.       failing to fully disclose the true characteristics of the

              annuities sold to Ryan, including the consequences of

              surrendering Ryan’s annuities;

     d.       failing to fully disclose the true characteristics and nature

              of the premium funding arrangement and the VOYA policy

              to Ryan;

     e.       misrepresenting Ryan’s net worth on the application for

              the VOYA policy;

     f.       providing Ryan with incomplete information on financial

              transactions, including failing to provide Ryan with

              complete documentation on said transactions; and

                                       46
Case 1:18-cv-00406-ACK-KSC Document 1 Filed 10/23/18 Page 47 of 75    PageID #: 47




     g.        requiring   Ryan    to   sign   but    not    date    incomplete

               applications for financial transactions and notarizing said

               documents outside of Ryan’s presence.

          109. Defendant Diyanni violated his fiduciary duty in multiple

  ways and at different times by, inter alia:

     a.        failing to perform his fiduciary duties to make an

               appropriate   determination     of    the   appropriateness    of

               replacing the Columbus Life policy;

     b.        failing to determine the suitability of the VOYA life

               insurance policy;

     c.        failing to determine the suitability of the premium

               financing arrangement and/or to negotiate more favorable

               terms;

     d.        putting Ryan’s funds and collateral at unnecessary risk;

     e.        acting with and concealing a conflict of interest;

     f.        engaging in self-dealing with respect to his activities

               related to the Ryan; and/or

     g.        charging an excessive fee and/or by failing to render

               adequate services commensurate with the fee charged.



                                        47
Case 1:18-cv-00406-ACK-KSC Document 1 Filed 10/23/18 Page 48 of 75   PageID #: 48




        110. As described herein, the Salisbury Defendants, NAM,

  Claraphi and Diyanni recklessly or knowingly breached their

  fiduciary duties by orchestrating, devising, carrying out, participating

  in, and/or failing to prevent, terminate, or timely correct the

  wrongdoing alleged herein.

        111. Each of these violations was achieved because the

  Salisbury    Defendants,     NAM,    Claraphi    and    Diyanni    willingly,

  knowingly, and/or with recklessness sought to gain their own

  financial advantage to the disadvantage of Ryan.

        112. As a direct and proximate result of the Salisbury

  Defendants, NAM, Claraphi and Diyanni’s violations of their fiduciary

  duties, Ryan has been injured, and suffered and continues to suffer

  economic and non-economic losses, all in an amount to be

  determined at trial.

        113. In addition, the wrongful acts of the Salisbury Defendants,

  NAM, Claraphi and Diyanni were done maliciously, oppressively, and

  with the intent to mislead and defraud. Ryan is therefore entitled to

  punitive or exemplary damages. As a direct and proximate result of

  the Salisbury Defendants, NAM, Claraphi and Diyanni’s conduct,

  Ryan has been damaged in an amount to be determined at trial.

                                       48
Case 1:18-cv-00406-ACK-KSC Document 1 Filed 10/23/18 Page 49 of 75   PageID #: 49




                     SEVENTH CAUSE OF ACTION
    (Vicarious Liability / Respondeat Superior as to the Salisbury
      Defendants, NAM, Claraphi, Diyanni, Aurora Capital, Lake
        Forest, Wintrust, Security Life of Denver, and Bellini)

        114. Plaintiff adopts, re-alleges and incorporates herein each

  and every allegation in the preceding paragraphs, as though fully set

  forth herein.

        115. At all times, Defendant Salisbury acted within the scope

  of, and in the course of his employment with, or under the direction

  and control of the other Defendants who retained the right to control,

  direct, and/or manage, including but not limited to the Salisbury

  Defendants, NAM, Claraphi, Aurora Capital, Lake Forest, Wintrust,

  and Security Life of Denver.       These other Defendants knew of and

  authorized      Salisbury’s   position    as   an    investment      advisor

  representative and appointed agent with the ability and authority to

  sell the annuities and life insurance policies in question, and to

  orchestrate the premium financing arrangement.            Therefore, under

  the doctrines of vicarious liability and respondeat superior the

  Salisbury Defendants, NAM, Claraphi, Aurora Capital, Lake Forest,

  Wintrust, and Security Life of Denver are liable for the wrongful acts




                                       49
Case 1:18-cv-00406-ACK-KSC Document 1 Filed 10/23/18 Page 50 of 75   PageID #: 50




  committed by those under their control, direction, or management as

  set forth herein.

         116. At all times, Defendant Diyanni acted under the direction

  and control of the other Defendants who retained the right to control,

  direct, and/or manage, including, but not limited to, Defendants

  Lake Forest, Wintrust, Aurora Capital, and/or Security Life of

  Denver. These other Defendants knew of and authorized Diyanni’s

  position as an appointed agent with the ability and authority to serve

  as Trustee to the ILIT and to engage in the premium financing

  arrangement.     Therefore, under the doctrines of vicarious liability

  and respondeat superior, Defendants Lake Forest, Wintrust, Aurora

  Capital, and/or Security Life of Denver are liable for the wrongful

  acts   committed     by   those   under    their   control,   direction,   or

  management as set forth herein.

         117. At all times, Defendant Bellini acted within the scope of,

  and in the course of his employment with, or under the direction and

  control of Security Life of Denver and/or Aurora Capital who retained

  the right to control, direct, and/or manage.       Security Life of Denver

  and/or Aurora Capital knew of and authorized Bellini’s position as a

  life insurance sales agent with the ability and authority to sell the life

                                       50
Case 1:18-cv-00406-ACK-KSC Document 1 Filed 10/23/18 Page 51 of 75    PageID #: 51




  insurance policy in question, and to engage in the premium financing

  arrangement.     Therefore, under the doctrines of vicarious liability

  and respondeat superior, Defendants Security Life of Denver and/or

  Aurora Capital are liable for the wrongful acts committed by those

  under their control, direction, or management as set forth herein.

        118. Ryan suffered damages as a result and is entitled to

  damages and such other relief as the Court may deem appropriate.

                      EIGHTH CAUSE OF ACTION
     (Violations of the Hawai‘i Securities Act as to the Salisbury
                    Defendants, NAM, and Claraphi)

        119. Plaintiff adopts, re-alleges and incorporates herein the

  allegations in the preceding paragraphs, as though fully set forth

  herein.

        120. As   described,    the   Salisbury   Defendants,        NAM,   and

  Claraphi advised Ryan to forego suitable investments in securities,

  and to instead surrender various annuities at high surrender charges

  for other annuities bearing similar surrender charges. The Salisbury

  Defendants, NAM, and Claraphi also advised Ryan to forego suitable

  investments in securities for the VOYA policy and to enter into the

  premium financing arrangement. The Salisbury Defendants, NAM,

  and Claraphi also received, directly or indirectly, consideration from

                                       51
Case 1:18-cv-00406-ACK-KSC Document 1 Filed 10/23/18 Page 52 of 75   PageID #: 52




  Ryan for providing investment advice.         The Salisbury Defendants,

  NAM, and Claraphi violated the Hawai‘i Securities Act (HAW. REV.

  STAT. §§ 485A-502, 485A-509) by employing a device, scheme, or

  artifice to defraud Ryan and by engaging in a course of business

  which operated as a fraud or deceit on Ryan.

        121. The Salisbury Defendants, NAM, and Claraphi further

  violated HAW. REV. STAT. § 485-25(a)(2) by making untrue statements

  of material fact and omitting material facts, which made their

  statements misleading.       In connection with providing investment

  advice to Ryan, the Salisbury Defendants, NAM, and Claraphi

  represented that the recommended investments and investment

  strategies were suitable for Ryan’s financial needs and that any high

  surrender charges associated with the surrender of Ryan’s existing

  annuities would be offset by the performance of other investments

  without disclosing the risks associated with these investments or

  strategies.

        122. Ryan     demands       judgment      against    the     Salisbury

  Defendants, NAM, and Claraphi for all losses incurred, all amounts

  paid as consideration for investment advice, interest, costs, and



                                       52
Case 1:18-cv-00406-ACK-KSC Document 1 Filed 10/23/18 Page 53 of 75   PageID #: 53




  attorney fees, as well as any such other further relief as this Court

  deems just and proper.

                     NINTH CAUSE OF ACTION
  (Controlling Person Liability as to Defendants NAM and Claraphi)

        123. Plaintiff adopts, re-alleges and incorporates herein the

  allegations in the preceding paragraphs, as though fully set forth

  herein.

        124. Defendants NAM and Claraphi directly or indirectly had

  the practical ability and power to control Defendant Salisbury.

  Accordingly, and as provided under HAW. REV. STAT. § 485A-509(g),

  Defendants NAM, Claraphi and Salisbury are liable jointly and

  severally to Ryan for the losses created by their wrongful conduct.

        125. Defendants NAM, Claraphi and Salisbury either had

  conscious involvement in the impropriety that caused Ryan’s

  damages and loss or had constructive notice of the intended

  impropriety.     Defendants NAM, Claraphi and Salisbury had an

  awareness that its or his role was part of the overall activity that was

  improper. Thus, Defendants NAM, Claraphi and Salisbury also aided

  and abetted the violations and illegality alleged herein.




                                       53
Case 1:18-cv-00406-ACK-KSC Document 1 Filed 10/23/18 Page 54 of 75   PageID #: 54




        126. Ryan is entitled to damages and such other relief as the

  Court may deem appropriate.

                      TENTH CAUSE OF ACTION
         (Violation of the Racketeer Influenced and Corrupt
     Organizations Act, 18 U.S.C. § 1962(c) as to all Defendants)

        127. Plaintiff adopts, re-alleges and incorporates herein the

  allegations in the preceding paragraphs, as though fully set forth

  herein.

        128. Defendants’ conduct as set out herein constitutes a

  violation of 18 U.S.C. § 1962(c).       Defendants have acted together,

  along with individuals and entities whose identities are currently

  unknown to Ryan, to conduct an enterprise through a pattern of

  racketeering activity. As discussed in detail herein, Defendants have

  intentionally participated in at least one of two schemes to defraud

  Ryan of her money and investments by means of material

  misrepresentations, omissions and half-truths.           Ryan reasonably

  relied on these misrepresentations, omissions, and half-truths, and,

  as a result of such reliance, directly and proximately suffered real

  and specifiable damages. There is a threat of long-term racketeering

  activity given the extensive scope of Defendants’ activities and the

  significant monetary gains such activities have garnered them.

                                       54
Case 1:18-cv-00406-ACK-KSC Document 1 Filed 10/23/18 Page 55 of 75    PageID #: 55




  Defendants use the United States Mail and the internet in

  furtherance of their fraudulent scheme.

        129. Ryan is a “person” within the meaning of 18 U.S.C. §

  1961(3).   The Defendants are “persons” within the meaning of 18

  U.S.C. § 1961(3).

  The Alleged Associated-in-Fact RICO Enterprise

        130. The    following   groups      of   individuals   and   companies

  associated-in-fact as “enterprise[s]” within the meaning of 18 U.S.C.

  §1961(4) to market and sell unsuitable financial products to Ryan

  while concealing the true nature of the products:

             a. With respect to the VOYA policy and the premium

                financing arrangement associated with that policy (the

                “VOYA Enterprise”):

                   i. Chris Salisbury;

                   ii. C. Salisbury, LLC;

                   iii. Accelerated Estate;

                   iv. Claraphi;

                   v. NAM;

                   vi. Michael Diyanni;

                   vii. Lake Forest;

                                       55
Case 1:18-cv-00406-ACK-KSC Document 1 Filed 10/23/18 Page 56 of 75   PageID #: 56




                  viii.Wintrust;

                  ix. Aurora Capital;

                  x. Security Life of Denver; and

                  xi. Alejandro Bellini.

                  b. With respect to the annuity churning scheme (“the

                  Annuities Enterprise”):

                   i. Chris Salisbury;

                   ii. C. Salisbury, LLC;

                  iii. Accelerated Estate;

                  iv. Claraphi; and

                  v. NAM.

  Purpose

        131. The VOYA Enterprise is an ongoing and continuing

  organization of individuals and companies associated for the

  common or shared purpose of continuing to profit from the

  unsuitable life insurance policy and premium financing arrangement,

  which was designed to be deceptive and induce Ryan to enter the

  financial transactions with the members of the VOYA Enterprise to

  her detriment.       The VOYA Enterprise also deceived Ryan by



                                       56
Case 1:18-cv-00406-ACK-KSC Document 1 Filed 10/23/18 Page 57 of 75   PageID #: 57




  concealing information related to the life insurance policy and

  premium financing arrangement.

        132. The Annuities Enterprise is an ongoing and continuing

  organization of individuals and companies associated for the

  common or shared purpose of continuing to profit from the

  unsuitable annuity products as they were churned to Ryan’s

  detriment, causing her to incur high surrender fees and forego more

  suitable investment opportunities.        The Annuities Enterprise also

  deceived Ryan by concealing information related to the annuities.

  Relationships among Separate and Distinct Associates

        133. Each associate of the VOYA Enterprise and each associate

  of the Annuities Enterprise are separate and distinct legal entities

  which are free to act independently to advance their own interests,

  and which make their own day-to-day business decisions.               To the

  extent that any Defendant may be a related entity of another member

  of the same Enterprise (i.e. a subsidiary, parent, or sister

  corporation), the decision to operate as separate entities facilitated

  the wrongful conduct in question.

        134. The associates of each Enterprise are distinct from the

  Enterprises themselves. Each member is not conducting solely its

                                       57
Case 1:18-cv-00406-ACK-KSC Document 1 Filed 10/23/18 Page 58 of 75   PageID #: 58




  own affairs, but is conducting the affairs of the Enterprise aside and

  apart from its own affairs.      The members of each Enterprise have

  banded together to accomplish the fraudulent scheme and pattern of

  racketeering activity discussed herein, which could not have been

  accomplished by any member alone.

  Continuous Existence

        135. The VOYA Enterprise has had an ongoing and continuous

  existence since shortly before the Policy Date of the VOYA IUL-Global

  Choice Policy (April 5, 2016) sufficient to permit Defendants to

  pursue the VOYA Enterprise’s purpose. During this time, the VOYA

  Enterprise has displayed a continuity of membership and Defendants

  acted continuously in their respective roles in the VOYA Enterprise.

        136. The Annuities Enterprise has had an ongoing and

  continuous existence since Ryan’s engagement of Chris Salisbury as

  her investment advisor and his first purchase of an annuity on

  Ryan’s behalf.      Since that time, the Annuities Enterprise has

  displayed a continuity of membership and the Salisbury Defendants,

  NAM, and Claraphi acted continuously in their respective roles in the

  Annuities Enterprise.



                                       58
Case 1:18-cv-00406-ACK-KSC Document 1 Filed 10/23/18 Page 59 of 75    PageID #: 59




  Interstate Commerce

        137. The Enterprises engage in and affect interstate commerce

  because they involve activities across state boundaries, such as the

  fraudulent     marketing,     promotion,     advertisement,        sale,   and

  management of the investment products described herein.

  Pattern of Racketeering Activity & Predicate Acts

        138. This claim arises under 18 U.S.C. § 1962(c), which

  provides in relevant part:

        It shall be unlawful for any person employed by or
        associated with any enterprise engaged in, or the activities
        of which affect, interstate or foreign commerce, to conduct
        or participate, directly or indirectly, in the conduct of such
        enterprise’s affairs through a pattern of racketeering
        activity . . . .

        139. In violation of 18 U.S.C. § 1962(c), the participating

  Defendants of each Enterprise engaged in a “pattern of racketeering

  activity,” as defined by 18 U.S.C. § 1961(5), by committing or aiding

  and abetting in the commission of at least two acts of racketeering

  activity, i.e., indictable violations of 18 U.S.C. § 1341 (mail fraud)

  and 18 U.S.C. § 1343 (wire fraud).           Each racketeering act was

  related, had a similar purpose, involved the same or similar

  participants and method of commission, had similar results, and


                                       59
Case 1:18-cv-00406-ACK-KSC Document 1 Filed 10/23/18 Page 60 of 75   PageID #: 60




  impacted Ryan. Therefore, the Defendants have violated 18 U.S.C. §

  1962(c).

        140. The multiple predicate acts of racketeering activity that

  Defendants committed and/or conspired to, or aided and abetted in

  the commission of, constitute a “pattern of racketeering activity,” as

  defined in 18 U.S.C. § 1961(5) as they were related to each other and

  amount to and pose a threat of continued racketeering activity, and

  therefore constitute a “pattern of racketeering activity” as defined in

  18 U.S.C. § 1961(5).

        141. For the purpose of executing and/or attempting to execute

  the scheme to defraud or obtain money by means of false pretenses,

  representations, omissions, or promises through the sale, marketing,

  and administration of the VOYA life insurance policy and premium

  financing arrangement, the VOYA Enterprise, in violation of 18

  U.S.C. § 1341, placed in post offices and/or in authorized

  repositories matter and things to be sent or delivered by the Postal

  Service, caused matter and things to be delivered by commercial

  interstate carriers, and received matter and things from the Postal

  Service and/or commercial interstate carriers, including, but not

  limited    to,   performance    illustrations,   applications,     contracts,

                                       60
Case 1:18-cv-00406-ACK-KSC Document 1 Filed 10/23/18 Page 61 of 75   PageID #: 61




  correspondence,      statements,    premium      payments,     commission

  payments, and other materials relating to the marketing, sale, and

  administration of the VOYA life insurance policy and premium

  financing arrangement.

        142. For the purpose of executing and/or attempting to execute

  the scheme to defraud or obtain money by means of false pretenses,

  representations, omissions, or promises through the sale, marketing,

  and administration of the VOYA life insurance policy and financing

  arrangement, the VOYA Enterprise, also in violation of 18 U.S.C. §

  1343, transmitted and received by wire, matter and things, which

  include,   but    are   not    limited    to   performance     illustrations,

  applications,    contracts,   correspondence,      statements,     premium

  payments, commission payments, faxes, wire transfers, and other

  materials relating to the marketing, sale, and administration of the

  VOYA life insurance policy and premium financing arrangement. In

  addition, pursuant to and as part of the scheme to defraud, the

  members of the VOYA Enterprise intended to and did receive

  payments from Ryan that were transmitted or cleared through the

  use of interstate wires in violation of 18 U.S.C. §1343.



                                       61
Case 1:18-cv-00406-ACK-KSC Document 1 Filed 10/23/18 Page 62 of 75   PageID #: 62




        143. For the purpose of executing and/or attempting to execute

  the annuity churning scheme designed to defraud or obtain money

  by means of false pretenses, representations, omissions, or promises,

  the Annuities Enterprise, in violation of 18 U.S.C. § 1341, placed in

  post offices and/or in authorized repositories matter and things to be

  sent or delivered by the Postal Service, caused matter and things to

  be delivered by commercial interstate carriers, and received matter

  and things from the Postal Service and/or commercial interstate

  carriers, including, but not limited to, annuity disclosure forms,

  performance illustrations, applications, contracts, correspondence,

  statements, annuity payments, commission payments, and other

  materials relating to the marketing, sale, and administration of the

  various annuities that were churned to Ryan’s detriment.

        144. For the purpose of executing and/or attempting to execute

  the annuity churning scheme designed to defraud or obtain money

  by means of false pretenses, representations, omissions, or promises,

  the Annuities Enterprise, also in violation of 18 U.S.C. § 1343,

  transmitted and received by wire, matter and things, which include,

  but are not limited to annuity disclosure forms, performance

  illustrations, applications, contracts, correspondence, statements,

                                       62
Case 1:18-cv-00406-ACK-KSC Document 1 Filed 10/23/18 Page 63 of 75   PageID #: 63




  annuity payments, commission payments, faxes, wire transfers, and

  other materials relating to the marketing, sale, and administration of

  the various annuities that were churned to Ryan’s detriment.               In

  addition, pursuant to and as part of the scheme to defraud, the

  members of the Annuities Enterprise intended to and did receive

  payments from Ryan that were transmitted or cleared through the

  use of interstate wires in violation of 18 U.S.C. §1343.

  Injuries

        145. But for the conduct of Defendants alleged in this

  Complaint, Ryan would not have been injured. As it relates to the

  VOYA Enterprise, Ryan’s injury was a foreseeable and natural

  consequence of the VOYA Enterprise’s scheme to market, sell, and

  administer an unsuitable life insurance policy and premium

  financing plan.     As it relates to the Annuities Enterprise, Ryan’s

  injury was a foreseeable and natural consequence of the Annuities

  Enterprise’s scheme to market, sell, and administer unsuitable

  annuities products to Ryan, which the associates of the Annuities

  Enterprise churned to Ryan’s detriment.

        146. The injuries of Ryan were directly and proximately caused

  by Defendants’ racketeering activity. Reliance by Ryan on the VOYA

                                       63
Case 1:18-cv-00406-ACK-KSC Document 1 Filed 10/23/18 Page 64 of 75   PageID #: 64




  policy and premium financing arrangement, and on the expertise of

  the Defendants, allowed the Defendants to market and sell Ryan an

  unsuitable investment product, injuring Ryan by causing her to

  forfeit her suitable life insurance policy for an unsuitable policy for

  which she could not afford the premiums.

         147. Additionally,   reliance      by   Ryan   on    the    Salisbury

  Defendants, NAM, and Claraphi’s investment expertise and on the

  annuity products sold to Ryan by them allowed the Salisbury

  Defendants, NAM, and Claraphi to churn Ryan’s annuities for their

  own financial gains, injuring Ryan by causing her to incur

  substantial and unnecessary surrender charges.

         148. Many of the precise dates for the VOYA Enterprise and

  Annuities Enterprise’s fraudulent uses of the U.S. Mail and wire

  facilities have been deliberately hidden and cannot be alleged without

  access to Defendants’ books and records.           Indeed, the success of

  both    Enterprises’    schemes     depend     upon    concealment,      and

  Defendants have withheld details of their schemes from Ryan.

  Generally, however, Ryan can describe the occasions on which the

  predicate acts of mail and wire fraud would have occurred, and how

  those acts were in furtherance of a scheme. They include numerous

                                       64
Case 1:18-cv-00406-ACK-KSC Document 1 Filed 10/23/18 Page 65 of 75   PageID #: 65




  communications to perpetuate and maintain each scheme, including,

  among other things:

             a.    For the VOYA Enterprise,

                   i. Processing documents to establish the ILIT;

                   ii. processing applications for the VOYA policy;

                  iii. processing documents for the premium financing

                      arrangement;

                  iv. processing premium payments for the policy;

                   v. accepting commissions or kick-backs from the sale

                      of the VOYA policy and/or premium financing

                      arrangement; and

                  vi. processing the excessive brokerage fee for Michael

                      Diyanni.

             b.    For the Annuities Enterprise,

                   i. facilitating the applications for the numerous

                      annuity products outlined above, including

                      forwarding Ryan signature pages;

                   ii. facilitating the premium payments, surrender

                      charges, and other fees for the numerous annuity

                      products outlined above; and

                                       65
Case 1:18-cv-00406-ACK-KSC Document 1 Filed 10/23/18 Page 66 of 75   PageID #: 66




                  iii. accepting commissions from the sale of the

                      numerous annuity products outlined above.

        149. Ryan was also injured by the overt acts taken by the

  Defendants in furtherance of their conspiracy to violate 18 U.S.C. §

  1962(c), which are themselves predicate acts, including, with respect

  to the VOYA Enterprise, hiding the true nature of the premium

  financing arrangement by sending Ryan incomplete information

  regarding the transaction, and with respect to the Annuities

  Enterprise, hiding the true nature of the annuity churning scheme

  by sending Ryan only signature pages and incomplete documentation

  regarding the investment products.

        150. As a result and by reason of the foregoing, Ryan has been

  injured, suffered harm and sustained damage to her property, and is

  therefore entitled to recover actual and treble damages, and her costs

  of suit, including reasonable attorney fees, pursuant to 18 U.S.C. §

  1964(c).

        151. In addition, as set forth above, Defendants have violated

  18 U.S.C. §§ 1962(c), and will continue to do so in the future.

  Enjoining Defendants from committing these RICO violations in the

  future and/or declaring their invalidity is appropriate pursuant to 18

                                       66
Case 1:18-cv-00406-ACK-KSC Document 1 Filed 10/23/18 Page 67 of 75   PageID #: 67




  U.S.C. § 1964(a), which authorizes the district courts to enjoin

  violations of 18 U.S.C. § 1962.

                    ELEVENTH CAUSE OF ACTION
         (Violation of the Racketeer Influenced and Corrupt
     Organizations Act, 18 U.S.C. § 1962(d) as to all Defendants)

        152. Plaintiff adopts, re-alleges and incorporates herein the

  allegations of Paragraphs 127–51.

        153. This claim arises under 18 U.S.C. § 1962(d), which

  provides in relevant part: “It shall be unlawful for any person to

  conspire to violate any of the provisions of subsection . . . (c) of this

  section.”

        154. In violation of 18 U.S.C. § 1962(d), Defendants of the

  VOYA Enterprise conspired to defraud Ryan of her money and

  property through the sale of unsuitable investment products aimed

  at their own financial gains pursuant to the pattern of racketeering

  activity and the scheme described above.            Defendants agreed to

  conduct or to participate in the affairs of the VOYA Enterprise and

  agreed to commit at least two of the predicate acts identified above in

  the Tenth Cause of Action.

        155. Similarly, the Salisbury Defendants, Claraphi, and NAM

  violated 18 U.S.C. § 1962(d) by conspiring to defraud Ryan of her

                                       67
Case 1:18-cv-00406-ACK-KSC Document 1 Filed 10/23/18 Page 68 of 75   PageID #: 68




  money and property through the sale of unsuitable investment

  products aimed at their own financial gains pursuant to the pattern

  of racketeering activity and the scheme described above.                 The

  Salisbury Defendants, Claraphi, and NAM agreed to conduct or to

  participate in the affairs of the Annuities Enterprise and agreed to

  commit at least two of the predicate acts identified above in the

  Tenth Cause of Action.

        156. The injuries of Ryan were directly and proximately caused

  by Defendants’ racketeering activity. Reliance by Ryan on the VOYA

  policy and premium financing arrangement, and on the expertise of

  the Defendants, allowed the Defendants to market and sell Ryan an

  unsuitable investment product, injuring Ryan by causing her to

  forfeit her suitable life insurance policy for an unsuitable policy for

  which she could not afford the premiums.

        157. Additionally,    reliance      by   Ryan   on    the    Salisbury

  Defendants, NAM, and Claraphi’s investment expertise and on the

  annuity products sold to Ryan by them allowed the Salisbury

  Defendants, NAM, and Claraphi to churn Ryan’s annuities for their

  own financial gains, injuring Ryan by causing her to incur

  substantial and unnecessary surrender charges.

                                       68
Case 1:18-cv-00406-ACK-KSC Document 1 Filed 10/23/18 Page 69 of 75   PageID #: 69




        158. As a result and by reason of the foregoing, Ryan has been

  injured, suffered harm and sustained damage to her property, and is

  therefore entitled to recover actual and treble damages, and her costs

  of suit, including reasonable attorney fees, pursuant to 18 U.S.C. §

  1964(c).

        159. In addition, as set forth above, Defendants have violated

  18 U.S.C. §§ 1962(c) and (d), and will continue to do so in the future.

  Enjoining Defendants from committing these RICO violations in the

  future and/or declaring their invalidity is appropriate pursuant to 18

  U.S.C. § 1964(a), which authorizes the district courts to enjoin

  violations of 18 U.S.C. § 1962.

                     TWELFTH CAUSE OF ACTION
     (Violation of HAW. REV. STAT. § 842-2(3) as to all Defendants)

        160. Plaintiff adopts, re-alleges and incorporates herein the

  allegations of Paragraphs 127–59.

        161. This claim arises under HAW. REV. STAT. § 842-2(3), which

  provides in relevant part: “It shall be unlawful . . . [f]or any person

  employed by or associated with any enterprise to conduct or

  participate in the conduct of the affairs of the enterprise through

  racketeering activity . . . .”


                                       69
Case 1:18-cv-00406-ACK-KSC Document 1 Filed 10/23/18 Page 70 of 75   PageID #: 70




        162. In violation of HAW. REV. STAT. § 842-2(3), Defendants have

  conducted or participated, directly or indirectly, in the conduct of the

  affairs of the VOYA Enterprise through a “racketeering activity,” as

  defined in HAW. REV. STAT. § 842-1.

        163. Specifically, Defendants engaged in “racketeering activity”

  by committing or aiding and abetting in the commission of at least

  one act of racketeering activity, i.e., violations of the Hawai‘i Unfair

  and Deceptive Acts Trade Practices Act as explained in Paragraphs

  64–90, within the past three years.          Each racketeering act was

  related, had a similar purpose, involved the same or similar

  participants and method of commission, had similar results, and

  impacted Ryan. Therefore, the Defendants have violated HAW. REV.

  STAT. § 842-2(3).

        164. The injuries of Ryan were directly and proximately caused

  by Defendants’ racketeering activity. Reliance by Ryan on the VOYA

  policy and premium financing arrangement, and on the expertise of

  the Defendants, allowed the Defendants to market and sell Ryan an

  unsuitable investment product, injuring Ryan by causing her to

  forfeit her suitable life insurance policy for an unsuitable policy for

  which she could not afford the premiums.

                                       70
Case 1:18-cv-00406-ACK-KSC Document 1 Filed 10/23/18 Page 71 of 75   PageID #: 71




          165. In violation of HAW. REV. STAT. § 842-2(3), the Salisbury

  Defendants, NAM, and Claraphi have conducted or participated,

  directly or indirectly, in the conduct of the affairs of the Annuities

  Enterprise through “racketeering activities,” as defined in HAW. REV.

  STAT. § 842-1.

          166. Specifically, the Salisbury Defendants, NAM, and Claraphi

  engaged in “racketeering activity” by committing or aiding and

  abetting in the commission of at least three acts of racketeering

  activity, i.e., violations of the Hawai‘i Securities Act and the Hawai‘i

  Unfair and Deceptive Acts Trade Practices Act as explained in

  Paragraphs 64–90 and 119–22 as well as HAW. REV. STAT. § 708-

  830(2). Each racketeering act was related, had a similar purpose,

  involved the same or similar participants and method of commission,

  had similar results, and impacted Ryan.          Therefore, the Salisbury

  Defendants, NAM, and Claraphi have violated HAW. REV. STAT. § 842-

  2(3).

          167. HAW. REV. STAT. § 708-830(2) states that “[a] person

  commits theft if the person does any of the following . . . Property

  obtained or control exerted through deception. A person obtains, or



                                       71
Case 1:18-cv-00406-ACK-KSC Document 1 Filed 10/23/18 Page 72 of 75   PageID #: 72




  exerts control over, the property of another by deception with intent

  to deprive the other of the property.”

        168. The Salisbury Defendants, NAM, and Claraphi obtained or

  exerted control of Ryan’s property by causing Ryan to sacrifice

  portions of her investments through substantial surrender charges

  and the premature surrender of her annuities so that the Salisbury

  Defendants, NAM, and Claraphi could receive commissions off of the

  next annuity product churned to Ryan’s detriment.            The Salisbury

  Defendants, NAM, and Claraphi intended to deprive Ryan of her

  property by fraudulently suppressing material information from her

  as outlined in Paragraphs 91–97 and misrepresenting material

  information as outlined in Paragraphs 98–103.               The Salisbury

  Defendants, NAM, and Claraphi also intended to deprive Ryan of her

  property by having her sign financial documents surrendering her

  rights in annuity products and transferring her interests into other

  annuity products without providing her complete information

  regarding the annuity products, including failing to disclose that the

  Salisbury Defendants, NAM, and Claraphi would financially benefit

  by these transactions to Ryan’s detriment.



                                       72
Case 1:18-cv-00406-ACK-KSC Document 1 Filed 10/23/18 Page 73 of 75   PageID #: 73




        169. The injuries of Ryan were directly and proximately caused

  by the Salisbury Defendants, NAM, and Claraphi’s racketeering

  activity. Reliance by Ryan on the Salisbury Defendants, NAM, and

  Claraphi’s investment expertise and on the annuity products sold to

  Ryan by them allowed the Salisbury Defendants, NAM, and Claraphi

  to churn Ryan’s annuities for their own financial gains, injuring

  Ryan by causing her to incur substantial and unnecessary surrender

  charges.

        170. As a result and by reason of the foregoing, Ryan has been

  injured, suffered harm and sustained damage to her property, and is

  therefore entitled to recover damages and her costs of suit, including

  reasonable attorney fees, pursuant to HAW. REV. STAT. § 842-8(c).

        171. In addition, as set forth above, Defendants have violated

  HAW. REV. STAT. § 842-2(3), and will continue to do so in the future.

  Enjoining Defendants from committing these violations in the future

  and/or declaring their invalidity is appropriate pursuant to HAW.

  REV. STAT. § 842-8(a).

  ///

  ///

  ///

                                       73
Case 1:18-cv-00406-ACK-KSC Document 1 Filed 10/23/18 Page 74 of 75   PageID #: 74




                            PRAYER FOR RELIEF

        WHEREFORE, Plaintiff requests relief as follows:

           a. compensatory damages in an amount to be proven at trial;

           b. statutory, treble, and/or punitive damages as to Counts

             for which they are available under the applicable law in

             such amount as the Court deems just and proper;

           c. pre-and post-judgment interest at the maximum rate

             allowed by law;

           d. attorney’s fees;

           e. costs of litigation;

           f. disgorgement;

           g. rescission of the VOYA policy as well as the agreements

             associated with the premium financing arrangement;

           h. a refund of the premiums paid on the VOYA policy plus

             interest;

           i. injunctive relief pursuant to 18 U.S.C. § 1964(a) and/or

             HAW. REV. STAT. § 842-8(a); and/or

  ///
  ///


                                       74
Case 1:18-cv-00406-ACK-KSC Document 1 Filed 10/23/18 Page 75 of 75   PageID #: 75




           j. such other legal and equitable relief as the Court deems

             proper.

        DATED: Honolulu, Hawai‘i, October 23, 2018.


                                      /s/ MELINDA WEAVER
                                     MARGERY S. BRONSTER
                                     MELINDA WEAVER

                                     Attorneys for Plaintiff
                                     KATHY RYAN INDIVIDUALLY AND IN
                                     HER CAPACITY AS TRUSTEE OF
                                     THE BRODY FAMILY TRUST




                                       75
